 Case: 1:17-cv-08218 Document #: 121 Filed: 05/25/21 Page 1 of 2 PageID #:679

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Johnny Jones
                                          Plaintiff,
v.                                                        Case No.: 1:17−cv−08218
                                                          Honorable Mary M. Rowland
Wexford Health Sources, Inc., et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 25, 2021:


        MINUTE entry before the Honorable Mary M. Rowland: Telephonic status
hearing held. Counsel appeared telephonically. The Court informed the parties of the
Northern District of Illinois' plan for conducting trials during the ongoing pandemic. For
further information discussed in court regarding COVID 19 precautions and testing,
parties are required to visit Coronavirus/COVID−19 Guidance available on the Northern
District of Illinois home webpage. Jury trial set for the week of 12/6/21 at 10:00am. The
Court will reserve 4 trial days including jury selection. Final pretrial conference will be
held in courtroom 1225 on 11/23/21 at 11:00 a.m. Counsel should appear in person to be
able to view the courtroom. Parties are directed to review and comply with Judge
Rowland's standing order for Proposed Pretrial Orders, available on her website. The joint
proposed final pretrial order is due by 11/16/21. All motions in limine, including any
Daubert motions, due by 11/8/21. Responses to motions in limine and Daubert motions
due by 11/15/21. The parties joint proposed voir dire questions and proposed jury
instructions and verdict forms are due 11/16/21. By 11/17/21 the parties must provide the
Court with an exhibit binder containing an exhibit list and copies of the objected−to
exhibits only. After ruling on the exhibits, two binders of the final pre−marked exhibits
with exhibits lists should be provided to the court by 12/1/21. The Court also requires a
copy of the exhibits on a thumb drive, also delivered by 12/1/21. At least three weeks
prior to trial, the parties shall contact the Court's systems department ((312) 435−5555) to
coordinate any specific evidence presentation needs and schedule a date before trial to
review the courtroom technology. Required courtesy copies and thumb drive should be
delivered to the courtroom deputy (Room 1226) by 5:00pm on the due date. Mailed
notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
 Case: 1:17-cv-08218 Document #: 121 Filed: 05/25/21 Page 2 of 2 PageID #:680

refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
